Citation Nr: 0707250	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-14 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder, and if so, whether the reopened claim 
should be granted.  

2.  Entitlement to service connection for a total left knee 
replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to February 
1946 and from April 1951 to April 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied entitlement to service 
connection for a sprain of the right collateral ligament (now 
claimed as a bilateral knee condition).  

The veteran presented testimony at a personal hearing via 
videoconferencing in September 2006 before the undersigned 
Veterans Law Judge.  A copy of the hearing transcript was 
attached to the claims file.

As discussed below, the issue of entitlement to service 
connection for a right knee disorder has been reopened; 
however, further development is needed.  The issue of 
entitlement to service connection for a right knee disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.

At the veteran's September 2006 hearing, the issues of 
entitlement to service connection for hearing loss and for a 
back disorder secondary to a leg length discrepancy were 
raised.  These issues are referred to the agency of original 
jurisdiction for appropriate development.  




FINDINGS OF FACT

1.  In an August 1953 rating decision, the RO denied 
entitlement to service connection for sprain of the right 
collateral ligament.  The appellant was notified by letter 
dated in August 1953 of the decision and his appeal rights.  
He did not appeal that decision, and it became final.  

2.  Evidence received since the August 1953 rating decision, 
by itself or in connection with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim for a right knee disorder, is not 
cumulative and redundant, and raises a reasonable possibility 
of substantiating the claims.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the appellant's left 
knee disorder either had its onset in service or preexisted 
service and was permanently worsened therein, or that 
arthritis of the left knee was diagnosed within one year 
after separation from service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a right knee disorder 
has been received, and the appellant's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

2.  A chronic acquired left knee disorder claimed as total 
left knee replacement was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003 and April 
2004 and a rating decision in December 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
statement of the case issued in March 2005.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II. Pertinent legal criteria

A. Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302.  Absent an appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Effective August 29, 2001, 
changes were made to 38 C.F.R. § 3.156(a), which defines new 
and material evidence.  As the appellant's current request to 
reopen was received after this date, the amended version of 
38 C.F.R. § 3.156 applies.  Under the amended provisions of 
38 C.F.R. § 3.156(a), evidence is considered "new" if it was 
not previously submitted to agency decisionmakers.  See also 
Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. 
Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  "Material" evidence is evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

B. Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumption period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, the arthritis shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.307, 3.309.  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).



III. New and material evidence for a right knee disorder

Evidence of record at the time of the prior decision in 
August 1953 that denied entitlement to service connection for 
residuals of a right knee injury included service medical 
records and a lay statement from the veteran's spouse.  

The veteran claimed that while hospitalized at the U.S. Naval 
Hospital in Portsmouth, Virginia in 1952 for treatment of 
varicose veins he also received treatment for a right knee 
injury that occurred in November or December 1951.  
Apparently, based on a copy of an undated letter in the 
claims file from the RO to the Naval Hospital in Portsmouth, 
Virginia, clinical records from the Portsmouth Naval Hospital 
were borrowed in July 1953 for review and then returned.  
According to the RO's review, these medical records showed 
that the veteran gave a history of injuring his right knee 
when he stepped from the gang-way.  The clinical findings 
were recorded.  An x-ray of the right knee disclosed no bone, 
joint, or soft-tissue abnormality.  The diagnosis was sprain 
of the right collateral ligament.   

At an examination for active duty in January 1951 and at a 
discharge examination in April 1952, the lower extremities 
were clinically evaluated as normal.  The veteran was 
examined and found physically fit for honorable convenience 
of government discharge.  

The veteran's spouse wrote in July 1953 that the veteran had 
suffered a fall and injury to his right knee and shin in 
service.  Ever since that time he had complained of pains in 
his right knee and leg.  

In an August 1953 rating decision the RO denied entitlement 
to service connection for sprain of the right collateral 
ligament as it was not found on the last examination.  The 
appellant was notified of the decision in August 1953.  He 
did not appeal, thus the decision became final.  

In January 2003, the veteran submitted a claim for an 
increased rating for his service-connected knee disability.  
He reported that his knees had become worse and he underwent 
a bilateral knee replacement in September 1989.  

The RO notified the veteran that he had been previously 
denied service-connection for a right knee disorder and 
notified of that decision.  The RO determined that new and 
material evidence had been submitted to reopen the claim, and 
decided the claim on the merits as indicated in the December 
2003 rating decision.   

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Therefore, although the New York RO reopened the 
claim, the issue of a right knee disorder before the Board is 
as stated on the first page of the present decision.

The evidence received into the record since the August 1953 
decision  that denied entitlement to service connection for a 
right knee disorder includes treatment records from the 
Albany VA Medical Center for a period from April 2002 to 
November 2003 showing osteoarthritis with bilateral total 
knee replacement and private medical records in September 
1989 that show a bilateral total knee replacement.  In the 
Board's opinion, that evidence, presumed credible for this 
purpose, when viewed with that previously of record, is new 
and material evidence as defined by the regulation.  
38 C.F.R. § 3.156(a).  It was not previously submitted to 
agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claim (the presence of a 
current right knee disability) and by itself, or in 
connection with the evidence previously of record, and does 
raise a reasonable possibility of substantiating the claim.  
Accordingly, the Board concurs with the RO's finding in this 
regard, and the claim is reopened.  38 U.S.C.A. § 5108.   

To that extent only, the claim is allowed.  The issue of 
entitlement to service connection for a right knee disorder 
claimed as total right knee replacement will be addressed in 
the remand attached to this decision.  38 U.S.C.A. § 5108.



IV.  Service connection for a left knee disorder

The veteran contends that he injured his left knee in service 
when he suffered a fall in November or December 1951.  

Service medical records show that at the discharge 
examination in February 1946 for his first period of service, 
no pertinent physical defect was noted.  At a January 1951 
examination for active duty, he denied having any knee 
condition and the clinical evaluation was normal for the 
lower extremities.  In late February 1952 the veteran was 
transferred to the Naval Hospital in Portsmouth, Virginia for 
further treatment of varicose veins in his legs.  The veteran 
had a diagnosis of marked varicosities of the left leg for 
which he had surgery.  By the end of March 1952 he was 
transferred to duty and found fit for same.  

As previously discussed, clinical records from the Naval 
Hospital in Portsmouth, Virginia apparently were borrowed for 
review and then returned.  According to the RO's review, 
although the veteran reported an injury to his right knee, 
the complaints, findings, and diagnosis made no mention of a 
left knee injury.  At a discharge examination in April 1952 
he was examined and found physically fit.  He required 
neither hospitalization nor treatment.  The clinical 
evaluation was normal for lower extremities.  Thus, the 
veteran's service medical records do not show that a chronic 
acquired left knee disorder was incurred in service.  

There is no medical evidence of record that shows 
degenerative joint disease (DJD) of the left knee manifested 
to a compensable degree within one year of the appellant's 
separation from active service.  Therefore service connection 
is not warranted on a presumptive basis.

At the time of his initial claim for disability benefits in 
June 1953, a left knee disorder was not included.  

VA outpatient treatment records show that a December 1988 x-
ray revealed DJD of both knees.  Private medical records show 
that in September 1989 the veteran underwent bilateral total 
knee replacement due to degenerative joint disease.  VA 
outpatient treatment records for a period from April 2002 to 
January 2003 did not show any specific findings for a left 
knee disability.  This medical evidence does not provide a 
link between a left knee disorder and the appellant's service 
or a service-connected disability.

At a VA examination in May 2004, the veteran reported his 
original injury to the knees occurred on an aircraft carrier 
in 1951 when he fell off a ladder onto both knees.  The 
veteran stated that he had been evaluated at Portsmouth, 
Virginia where a doctor reported that nothing could be done 
for the knee, but the varicose veins in his legs could be 
treated.  His knees had been increasingly problematic over 
the years eventually requiring replacement 10-15 years 
earlier at a private hospital where both knees were replaced 
at the same time.  The veteran described post service 
employment often with large construction projects.  The 
clinical findings were recorded.  The impression was that the 
veteran had chronic knee dysfunction and had had bilateral 
knee replacements.  

In June 2004, a review of the claims file was performed by 
the May 2004 VA examiner.  The veteran's history was noted 
and that it was his right knee that was reportedly injured in 
service with reportedly a right medial collateral ligament 
problem at that time.  The veteran related that over the 
years his knees had been significantly problematic and both 
knees had been replaced.  The clinical findings at the prior 
examination were recorded.  

The examiner noted the veteran's reported injury aboard ship 
in the early 1950s on an aircraft carrier when falling off a 
ladder.  According to the veteran, he was followed in sick 
bay for problems with both knees.  Over the years, he 
developed significant problems with his knees eventually 
coming to replacement.  His current symptoms were described.  
The examiner opined that based on the veteran's history and 
his repeated complaints that his origination of his knee 
dysfunction began with that fall in service, it was more 
likely than not that the veteran's original injury aboard 
ship had led to progressive degenerative alterations of the 
knees, which over time, had led to knee replacements.  

The Board finds the June 2004 VA medical opinion of low 
probative value as it appears to be based on the veteran's 
history.  The Court of Appeals for Veterans Claims (Court) 
has determined that the history that the veteran provided 
does not transform that history into medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The VA 
examiner opines that an injury in service led to progressive 
degenerative alterations of the knees which led to knee 
replacements.  However, the VA examiner stated that he had 
reviewed the medical records and that it was his right knee 
that was reportedly injured in service.  Moreover, the 
service medical records contemporaneous to the time of the 
claimed knee injury on board an aircraft carrier and 
thereafter are negative for any complaints, findings, or 
diagnosis of a left knee disorder.  Accordingly, the Board 
finds that the June 2004 opinion is not probative medical 
evidence of a nexus between the veteran's current total left 
knee replacement and active service.

The RO sought a second opinion as the examiner seemed to be 
linking the left knee to service based only on the veteran's 
history.  As the previous examiner was no longer at VA, a 
June 2005 re-evaluation and opinion was prepared by another 
VA physician.  The VA reviewer indicated that it was not 
necessary to recall the veteran for a physical evaluation to 
render an opinion.  He reviewed the claims file.  The 
reviewer noted that the service medical records revealed no 
documentation or treatment for a knee condition.  A transfer 
from his ship to the Portsmouth Naval Hospital was noted in 
the service medical record, but there was no mention of a 
knee condition.  He had been treated for venous varicosities, 
for which he was ultimately service-connected.  Although the 
February 2005 VA reviewer's opinion fails to acknowledge 
evidence of 1952 Portsmouth Naval Hospital records regarding 
a right knee injury as shown in a VA rating decision in 
August 1953, these records, as reviewed by the RO, do not 
show complaints, or findings of a left knee injury or 
diagnosis of a left knee disorder.  

The reviewer also noted that VA examinations in July 1958 and 
July 1963 were for increases in disability for venous 
varicosities without claims for any knee condition.

The reviewer noted that the medical records were silent 
relative to a knee condition until 1988 when the veteran came 
to the Albany VA for a brief period of outpatient treatment.  
He had a bilateral total knee replacement at a private 
hospital in September 1989.  At a pre-operative evaluation in 
September 1989, the veteran's private doctor indicated that 
he had followed the veteran for two years and the pre-
operative diagnosis was bilateral degenerative joint disease 
of the knees.  

The reviewer stated that the previous examiner when rendering 
his opinion relied on reported information subsequent to 1988 
that alluded to past injury rather than the source 
information provided in the medical record prior to 1988, 
which failed to provide a nexus supporting the veteran's 
claim.  The reviewer opined that the medical record failed to 
support the veteran's claim for service connection for a left 
knee condition.  

The objective evidence of record shows no manifestation of 
relevant symptoms of a left knee disorder until 1988, many 
years following the veteran's separation from service.  This 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board has carefully considered the veteran's contentions.  
He is competent, as a layman, to report that as to which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He is not, however, competent to offer his 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
statements therefore are not competent medical evidence of a 
nexus (that is, a causal link) between a total left knee 
replacement and active service, or claimed continuity of 
symptomatology demonstrated after service.  

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for a total left knee 
replacement.  A left knee injury is not shown in service.  
Competent medical evidence of arthritis is not shown in 
service or during the presumptive period.  There is no 
competent medical evidence that the appellant currently has a 
left knee disability which has been linked to service or to a 
service-connected disability.  The probative, competent 
medical evidence does not demonstrate a relationship between 
any currently claimed total left knee replacement and any 
alleged continuity of symptomatology since separation from 
service.  See Savage v. Gober, 10 Vet. App. 488 (1997).  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for a 
total left knee replacement must be denied.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a right knee 
disorder is reopened, and the appeal is granted to this 
extent only.

Entitlement to service connection for a total left knee 
replacement is denied.


REMAND

As noted in the above decision, the Board has determined that 
new and material evidence has been presented to reopen the 
veteran's claim for service connection for a right knee 
disorder.  

The veteran contends that he hurt his right knee in service 
and post service symptomatology resulted in a total right 
knee replacement.  

VA's duty to assist the veteran includes obtaining medical 
records, providing a medical examination, or obtaining a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2006).  

Service medical records show that in late February 1952 the 
veteran was transferred to the Naval Hospital in Portsmouth, 
Virginia for further treatment of varicose veins in his legs 
diagnosed as marked varicosities of the left leg and moderate 
varicosities of the right leg.  After surgery for the left 
leg varicosities, by the end of March 1952 he was transferred 
to duty and found fit for same.  

A rating decision dated in August 1953 discusses service 
medical records which according to a copy of an undated VA 
letter in the file were borrowed and then returned to the 
Portsmouth Naval Hospital.  According to the RO's review of 
these records, the veteran gave a history of injuring his 
right knee when he stepped from the gang-way.  On 
examination, he had full range of motion with mid-patella 
crepitation which was also present on the left.  There was no 
joint effusion, redness, heat, or swelling.  An x-ray of the 
right knee disclosed no bone, joint, or soft-tissue 
abnormality.  The diagnosis was sprain of the right 
collateral ligament.  Thus, the records show that the veteran 
had a right knee condition in 1952.  In April 1952 at 
separation no pertinent physical defect was noted.  

The RO has obtained two medical opinions.  A VA examiner in 
June 2004 reviewed the claims file and noted that clinical 
records had been reviewed by the RO at the time of a rating 
decision in August 1953 which indicated that the veteran had 
a right medial collateral ligament problem in 1952.  The 
examiner opined that the veteran's original injury aboard 
ship had led to progressive degenerative alterations of the 
knees, which over time, had led to knee replacements.  
However, in his medical opinion, the examiner notes that the 
medical record reports a medial collateral ligament tear to 
the right knee.  The Portsmouth Naval Hospital records 
apparently were reviewed by the RO and returned to the 
hospital so they are not available at this time for our 
review.  However, according to the RO's review of the 
clinical records, the diagnosis was sprain of the right 
collateral ligament, not a tear.  

The RO sought clarification of this opinion; however, the 
June 2004 VA examiner was no longer available.  In February 
2005, a VA physician reviewed the claims file and concluded 
that the veteran's service medical records revealed no 
documentation or treatment for a knee condition and based his 
opinion on the lack of documentation of a knee injury and 
treatment.  He also stated that he found no mention of a knee 
injury or treatment other than in a lay statement from the 
veteran's spouse.  However, the record indicates that 
clinical records (although returned to the Portsmouth Naval 
Hospital) showed a diagnosis of a sprain of the right 
collateral ligament in service in 1952.  Therefore, further 
development is needed.  The examiner should be requested to 
provide a supplemental opinion addressing all the evidence of 
record to include evidence that based on clinical records 
from Portsmouth Naval Hospital in February 1952 the veteran 
complained of a right knee injury which was diagnosed as a 
sprain of the right collateral ligament.  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's clinical records 
for a period of hospitalization from 
February 26, 1952, to March 28, 1952, from 
the Naval Hospital, Portsmouth, Virginia.  
A negative reply is requested if the 
records are not available.

2.  After a response has been received to 
the above requests, then request a 
supplemental opinion from Dr. Fisher, 
noting that the evidence shows that 
clinical records from the Naval Hospital 
in Portsmouth, Virginia, showed the 
veteran suffered a right knee injury in 
service which was diagnosed as a sprain of 
the right medial collateral ligament.  Dr. 
Fisher should express an opinion as to 
whether the veteran's current total right 
knee replacement is at least as likely as 
not (50 percent or greater probability) 
related to the sprain of the right medial 
collateral ligament in service.  The 
determination as to whether an additional 
examination is necessary is left to Dr. 
Fisher.  If Dr. Fisher is no longer 
available, please forward this request for 
a supplemental opinion (with the deferred 
examination option) to another physician 
specializing in orthopedic disorders.  

3.  Then, readjudicate the veteran's claim 
for service connection for a right knee 
disorder.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  Claims that are 
remanded by the Board or the Court must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


